UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-2284


ALETA MACK,

                    Plaintiff - Appellant,

             v.

CGI FEDERAL INC.,

                    Defendant - Appellee.



Appeal from the United States District Court for the Eastern District of Virginia, at
Alexandria. T. S. Ellis III, Senior District Judge. (1:17-cv-00297-TSE-MSN)


Submitted: March 18, 2019                                         Decided: March 27, 2019


Before WILKINSON, WYNN, and QUATTLEBAUM, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Aleta Mack, Appellant Pro Se. Richard Mark Dare, Vienna, Virginia, Alison D. Kewer,
ISLER DARE, PC, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Aleta Mack appeals the district court’s order granting summary judgment to her

former employer on her employment discrimination complaint. We have reviewed the

record and find no reversible error. Accordingly, we grant leave to proceed in forma

pauperis and affirm for the reasons stated by the district court. Mack v. CGI Fed. Inc.,

No. 1:17-cv-00297-TSE-MSN (E.D. Va. Sept. 27, 2018).             We dispense with oral

argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.

                                                                             AFFIRMED




                                            2